Citation Nr: 0737176	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  07-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service connected lumbosacral strain.

2.  Entitlement to service connection for lumbar disc disease 
with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2006, a 
statement of the case was issued in December 2006, and a 
substantive appeal was received in February 2007.  The 
veteran presented testimony at a Board hearing in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

Although some statements from the veteran suggest that he may 
only be appealing the service connection issue, other 
statements address low back symptoms pertinent to the low 
back rating issue.  In view of this uncertainty, and in 
recognition of the fact that the two issues dealing with 
lumbosacral strain and disc disease involve the same 
anatomical region, the Board views both issues as being 
properly in appellate status. 

The issue of service connection for lumbar disc disease with 
sciatica is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbosacral strain, including 
additional associated functional loss due to pain, 
incoordination, fatigue, or weakness, does not limit forward 
flexion of the thoracolumbar spine to 30 degrees or less, nor 
is there ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in March 2006.  In April 2006, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2006 VCAA notice 
preceded the September 2006 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The April 2006 VCAA notice fully complied with 
Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and a VA 
examination report dated August 2006.  There is no indication 
of relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the increased rating issue on 
appeal.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected lumbosacral strain has been 
rated by the RO under the provisions of Diagnostic Code 
5237.  Under this regulatory provision, a rating 100 percent 
is warranted when there is unfavorable ankylosis of the 
entire spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran testified at a Board hearing in September 2007.  
He stated that he has experienced incapacitating episodes in 
the past twelve months in which he gets a sharp pain in his 
back that shoots down to his leg.  He has spasms that go down 
to his toes.  He reported an episode in which the spasm goes 
up the side of his back and he can't move.  These episodes of 
incapacitation have occurred approximately twice per month 
over the past twelve month period.  When they occur, he lies 
down; takes his medications; uses his TENS unit; and applies 
heat.  He reported that he has to leave work approximately 
once per month due to back problems.  The periods of 
incapacitation typically last about three days.  He reported 
that his range of motion becomes pretty well limited on a 
daily basis; and that physical therapists have taught him 
certain ways in which he can bend.  

A January 2006 outpatient treatment report shows that the 
veteran was able to forward flex to 45 degrees; and that he 
had no difficulty with extension.  There was no spinal or 
paraspinal tenderness; and he had upright posture with minor 
loss of lordosis.

A February 2006 treatment report stated that the veteran had 
range of motion and strength that were generally within 
normal limits.  

The veteran underwent a VA examination in August 2006.  He 
reported that he had injured his back in service in the 
1980s.  He has had persistent back pain that has recently 
gotten worse.  He denied other injuries or traumas.  He also 
complained of left radicular pain with numbness and tingling.  
He wears a back brace and occasionally uses a cane.  He 
reported that he is able to do his job at the post office.  
Upon examination, his back did not show any increased 
kyphosis or scoliosis.  He had lumbosacral tenderness and 
muscle spasms.  He could forward flex to 70 degrees; extend 
to 0 degrees; lateral flex to the left and right to 20 
degrees; and laterally rotate to the left and right to 20 
degrees.  He experienced pain throughout the range of motion 
exercises.  According to the veteran, repetitive use causes 
an increase in aches, pains, soreness, tenderness, and 
fatigue.  However, the examiner noted no change upon 
examination.  Any other range of motion change was 
speculative.  The veteran reported that flare-ups occur with 
repetitive use.  The flare-ups usually last a few days.  
Neurological examination revealed positive straight leg 
raising on the left leg and decreased sensation L5-S1 
distribution to his left leg.  The examiner could not detect 
any motor weakness or atrophy.  There was normal tone.  The 
veteran reported one incapacitating episode in the past two 
months.  He was diagnosed with a lumbosacral strain and 
herniated disc with left sciatica.  

In order to warrant a rating in excess of 20 percent, the 
veteran's disability must more nearly approximate to forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

The Board notes that at no time has the veteran's range of 
motion been so limited.  In January 2006, he could forward 
flex to 45 degrees and had no difficulty with extension.  In 
August 2006, he achieved an even greater degree of forward 
flexion to 70 degrees with pain.  He also achieved extension 
to 0 degrees; lateral flexion to the left and right to 20 
degrees; and lateral rotation to the left and right to 20 
degrees.  
   
Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the lumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 degrees for a lumbosacral 
strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain is not warranted.  To this extent, the 
appeal is denied.   


REMAND

The veteran's original contention was that his left leg 
disability is secondary to his service connected lumbosacral 
strain.  However, the Board notes that the veteran's June 
2007 statement in lieu of a VA Form 646 states that service 
connection can also be granted on a direct basis.  Service 
medical records document low back symptoms (and service 
connection has already been granted for lumbosacral strain 
based on such evidence).  The veteran's representative 
appears to argue that the inservice retrolisthesis is 
associated with or a result of disc disease.  In this regard, 
the Board notes that a March 1987 x-ray revealed mild 
retrolisthesis L5 or S1 (otherwise normal).  The impression 
was that of chronic low back pain with radiculopathy.  It was 
noted that there were no hard neurological findings; but that 
there was x-ray evidence of an abnormal L5 disc.  

The veteran underwent a VA examination in August 2006 at 
which a neurological examination revealed positive straight 
leg raising on the left leg and decreased sensation L5-S1 
distribution to his left leg.  He was diagnosed with a 
lumbosacral strain and a herniated disc with left sciatica.  
The examiner stated that "any relationship of [the 
veteran's] herniated disk disease and left sciatica to his 
lumbar strain in the service is speculative since it is over 
20 years old."  

After reviewing the August 2006 examination report, the Board 
must conclude that the examination and opinion are not 
adequate for purposes of determining the etiology of the disc 
disease.  The claims file does not show that the examiner 
reviewed the claims file or even that the claims file was 
made available to the examiner.  The examiner appears to have 
based the opinion to some extent on the assumption that there 
was a 20 year gap between the lumbar strain and disc 
problems, yet a 1987 x-ray appears to have shown an abnormal 
disc.  Medical clarification is therefore necessary.  
Moreover, the significance of the retrolisthesis should be 
addressed by a medical examiner.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
spine examination for the purpose of 
determining the etiology and severity of 
the veteran's degenerative disc disease 
with sciatica.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

    (a) is it at least as likely as not (a 
50% or higher degree of probability) that 
any degenerative disc disease with 
sciatica is causally related to the 
veteran's service?  In offering such 
opinion, the examiner should address the 
significance of the low back symptoms 
noted during service and the 
retrolisthesis and abnormality of the L5 
disc noted on x-ray in 1987.  
    
    (b) is it at least as likely as not (a 
50% or higher degree of probability) that 
degenerative disc disease with sciatica 
is proximately due to, or has been caused 
by, or has been aggravated by the service 
connected lumbosacral strain?  

2.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for disc 
disease on either a direct or a secondary 
basis.  If service connection remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


